Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153081(82)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                  SC: 153081
                                                                     COA: 325741
                                                                     Genesee CC: 13-032654-FC
  KENYA ALI HYATT,
            Defendant-Appellee.

  _____________________________________/

        On order of the Court, the motion to amend the application for leave to appeal the
  January 19, 2016 judgment of the Court of Appeals is considered, and it is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2016
         a0906
                                                                                Clerk